Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed July 3, 2022 have been entered. Accordingly, claims 1 and 3-6 are currently pending and have been examined. The Examiner acknowledges the amendments of claims 1 and 3-6. Claim 2 is cancelled by applicant. Claim 6 is withdrawn. The previous specification objection is withdrawn due to the newly presented and accepted “Abstract” dated 07/03/2022. The previous claim objections and 112 rejections have been withdrawn due to applicant amendments. The previous 103 rejection has been modified due to amendments. For the reason(s) set forth below, applicant’s arguments have been found persuasive. The action is Final. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a bridge portion” in claim 1, line 6;
“two handle portions” in claim 1, lines 6-7; 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“a bridge portion” in claim 1, line 6;
“two handle portions” in claim 1, lines 6-7; 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “each of the first U-shaped half and the second U-shaped half both comprises a bridge portion and two handle portions” in lines 6-8. However, a review of the specification and drawings does not explicitly show/disclose in regards to a bridge portion and two handle portions of the U-shaped halves, thus the amendments contain new matter.
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 7,824,182) in view of Ackel (US Pub. No. 2016/0296308).
Regarding claim 1, Kim discloses: a polisher (Figures 1-4 element 10) comprising: a hand-held body (element 20) and a polishing band (element 100); 
wherein the hand-held body is U-shaped (see figures 1-4); wherein the hand-held body is made of  a first U-shaped half (element 22) and a second U-shaped half (element 42), each of the first U-shaped half and the second U-shaped half both comprises a bridge portion (Detail A) and two handle portions (Detail B). 

    PNG
    media_image1.png
    367
    724
    media_image1.png
    Greyscale


However, Kim appears to be silent wherein the polisher’s each of the two handle portions of the first U-shaped half comprises a rectangular groove, while each of the two handle portions of the second U-shaped half comprises a pressing protrusion at a corresponding position to the rectangular groove; each of two ends of the polishing band is received into one of the rectangular grooves on the two handle portions of the first U-shaped half, and is pressed against one of the pressing protrusions on the two handle portions of the second U-shaped half.
Ackel teaches it was known in the art to have a polisher (Figure 9-10) comprising polishing band (element 12) and a U-Shaped handle (see figure 10 element 22) having a first U-shaped half (element 28), a second U-shaped half (element 35), two handle portions (Detail A), wherein each of the two handle portions of the first U-shaped half comprises a rectangular groove (element 46), while each of the two handle portions of the second U-shaped half comprises a pressing protrusion (element 53) at a corresponding position to the rectangular groove (see figure 9); each of two ends of the polishing band is received into one of the rectangular grooves on the two handle portions of the first U-shaped half (see figures 9-10 and annotated figure below showing an end of the polishing bad (element 12) received on one of the rectangular groove (element 46) on the handle portion of the first U-shaped half (element 28)), and is pressed against one of the pressing protrusions on the two handle portions of the second U-shaped half (see figures 9-10 and annotated figure below showing an end of the polishing bad (element 12) received on one of the rectangular groove (element 46) on the handle portion of the first U-shaped half (element 28) and pressed against one of the pressing protrusions (element 53) of the handle portion of the second U-shaped half (element 35)).

    PNG
    media_image2.png
    354
    598
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim with the teachings of Ackel  to provide wherein each of the two handle portions of the first U-shaped half comprises a rectangular groove, while each of the two handle portions of the second U-shaped half comprises a pressing protrusion at a corresponding position to the rectangular groove; each of two ends of the polishing band is received into one of the rectangular grooves on the two handle portions of the first U-shaped half, and is pressed against one of the pressing protrusions on the two handle portions of the second U-shaped half. Doing so provides a form of connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use. 
Regarding claim 3, Kim modified discloses: the polisher according to claim 1, wherein: each of the two ends of the polishing band has a through hole (element 106/108), and a tapered frustum  (element 62/66) for inserting the through hole to anchor the end of the polishing band (see figures 1-3, see also col. 6, ll. 64-67, and col. 7, ll. 1-5); the tapered frustum is meltable to weld the first U-shaped half and the second U-shaped half together in ultrasonic (The applicant is claiming a product-by-process limitation (meltable to weld and ultrasonic) which does not have patentable weight (See MPEP 2113 (I)).
However, Kim modified appears to be silent wherein the tapered frustum is provided on each of the rectangular grooves.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to provide wherein the tapered frustum is provided on each of the rectangular grooves, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to provide the tapered frustum on each of the rectangular grooves in order to provide an additional connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use. (See MPEP 2144.04 (VI) (C))
Regarding claim 4, Kim modified discloses: the polisher according to claim 1, wherein: one of the first and second U-shaped halves has convex platforms (elements 62/66/70/74), while the other one of the first and second U-shaped halves has recessed holes (elements 64/68/72/76); the convex platforms located at both ends (see figures 2 showing the convex platforms located at both ends) of one of the first and second U-shaped halves; wherein the recessed holes  are positioned at corresponding places of the other one of the first and second U- shaped halves (see figures 1-2).
However, Kim modified does not explicitly show that the convex platforms are also located at a middle of one of the first and second U-shaped halves.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim wherein convex platforms are also located at a middle of one of the first and second U-shaped halves, since a mere duplication of essential working part of device involves only routine skill in the art. The motivation for doing so would be a plurality of convex platforms located at various areas of the U-shaped handle including the middle, in order to provide securement at different points of the handle which prevents the both halves of the device from separating from one another thus preventing the device from being damaged during operations. (See MPEP 2144.04 (VI)(B))
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 7,824,182) in view of Ackel (US Pub. No. 2016/0296308) as applied to claims 1 and 4 above, and further in view of Gutu (US Pub. No. 2017/0239025).
Regarding claim 5, Kim modified discloses all the elements as claimed in claims  and 4, but appears to be silent the polisher according to claim 4, wherein: a triangular stick is located on each side of the rectangular groove; each of the first U-shaped half and the second U-shaped half has a L-shaped triangular stick  mounted between the convex platforms  or recessed holes, the triangular stick and the L-shaped triangular stick are meltable to weld the first U-shaped half and the second U-shaped half together in ultrasonic.
Gutu teaches it was known in the art to have a blade-like polisher (Figures 2A-2B) comprising a plurality of attachments (elements 202/204) wherein: a triangular stick and a L-shaped triangular stick (see paragraph 0035 where the prior art states a variety of techniques to attach any structural support to the device that include a physical adhesive; chemical bonding, heat sealing, ultrasonic bonding, and (with the exception of FIG. 4B) mechanical attachments (e.g. a press fit), thus meeting the claim limitation), the triangular stick and the L-shaped triangular stick are meltable to weld the first U-shaped half and the second U-shaped half together in ultrasonic (The applicant is claiming a product-by-process limitation (meltable to weld and ultrasonic) which does not have patentable weight (See MPEP 2113 (I)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kim with the teachings of Gutu to provide a piece of triangular stick and a L-shaped triangular stick. The resultant combination would have the piece of triangular stick of Guru on each side of the rectangular groove and mounted between the convex platforms  or recessed holes as taught by Kim modified. Doing so provides a form of connection that allows the different parts of the device to structurally support one another and to not disassemble during operations, thus preventing the device from being damaged during use.

Response to Arguments
Applicant's arguments filed 07/03/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the “Remarks”, the applicant recites the limitation of “each of two ends of the polishing band is received into one of the rectangular grooves on the two handle portions of the first U-shaped half; and is pressed against one of the pressing protrusions on the two handle portions of the second U-shaped half”. Applicant respectfully states that neither Kim nor Ackel discloses the rectangular grooves and the pressing protrusions as claimed. Applicant argues the prior art of Ackel discloses recesses 46 and bosses 53 mate with corresponding recesses 46. However, the recesses 46, as shown in Figs. 9 and 10 of Ackel, are formed in the support prongs 28, and are configured to receive the bosses 53. The dental strip 12 as disclosed in Ackel is not received by the recesses 46. Instead, there are apertures 65 required on the dental strip 12 to allow the bosses 53 to passes through and receive by the recesses. By comparison, in the amended claim 1, the rectangular grooves are formed to receive the ends of the polishing band, and so the ends of the polishing band are pressed against the pressing protrusions on the two handle portions of the second U-shaped half.
The Examiner respectfully disagrees. It appears that the applicant’s arguments  are referring to the embodiment of figure 14 wherein the polishing band (element 12) comprises apertures (element 65) that is received by bosses (element 53) of a support prong (element 28). However, as stated in the rejection above (see pages 5-6) the Examiner is not relying on the teaching embodiment of Figure 14, but instead of the embodiment of figures 9-10 that does not comprise the polishing band having apertures or bosses. As disclosed in the rejection above (see pages 5-6), the prior art of Ackel (US Pub. No. 2016/0296308) as best shown in figures 9-10/annotated figure above teaches a polisher (Figure 9-10) comprising polishing band (element 12) and a U-Shaped handle (see figure 10 element 22) having a first U-shaped half (element 28), a second U-shaped half (element 35), two handle portions (Detail A), wherein each of the two handle portions of the first U-shaped half comprises a rectangular groove (element 46), while each of the two handle portions of the second U-shaped half comprises a pressing protrusion (element 53) at a corresponding position to the rectangular groove (see figure 9), thus  the rectangular grooves are formed to receive the ends of the polishing band, and so the ends of the polishing band are pressed against the pressing protrusions on the two handle portions of the second U-shaped half (see figures 9-10 and annotated figure above). Therefore, the arguments have been found unpersuasive.
On page 9 of the “Remarks”, the applicant argues in the amended claim 3, it is claimed that "the tapered frustrum is meltable to weld the first U-shaped half and the second U-shaped half together in ultrasonic" with the prior art of Kim failing to disclose this limitation. Applicant further argues the male fittings 62 and 66 in the disclosure of Kim is not meltable.
The examiner respectfully disagrees. As stated in the rejection above (see pages 7-8), applicant is reminded is claiming a product-by-process limitation (meltable to weld) which does not have patentable weight (See MPEP 2113 (I)). Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. Furthermore, giving that the prior art meets the structural limitation of the tapered frustrum and the claim does not structurally differentiate or include any additional structure, thus the claim limitation is met by the prior art. Therefore, the arguments have been found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/27/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723